Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Non-Final Office action is in response to the application filed on April 25th, 2019. Claims 1-20 are pending.
Priority
3.	Application 16/394,807 was filed on April 25th, 2019 which is a continuation of Application 15/256,746 filed on September 6th, 2016 which is a Continuation in Part of 14/849,851 field on September 10th, 2015 which has a provisional application 62/053,658 filed on September 22nd, 2014.  Application 15/256,746 also has provisional applications 62/214,179 field on September 3rd, 2015, 62/238,622 filed on October 7th, 2015, 62/253,150 filed on November 10th, 2015 and 62/268,501 filed on December 17th, 2015.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention. (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11 and product Claim 17. Claim 1, as exemplary, recites computing at a pre-determined frequency an available balance of earned but unpaid income for a user; receiving a login request and device information from a remote device; processing the device information to determine a login device type and geolocation of the user; invoking a login procedure based at least in part on an assessed security level of the login device type; authenticating a response to the invoked login procedure received from the remote device to indicate one of: a successful login and an unsuccessful login; re-computing the available balance of earned but unpaid income upon a successful login automatically, wherein the re-computing comprises checking for any previously scheduled transactions; causing a display, of a screen depicting a list of financial services to the user; receiving a transaction request, for access to earned but unpaid income, the transaction request comprising a request for cash access, an amount of requested funds and a deduction schedule; generating a list of a plurality of cash access points based on the received device information; causing a display, of the list of a plurality of cash access points; receiving indicative of acceptance, by the user, of terms and conditions of the transaction request; transmitting a code to a registered telephone number associated with the user; and dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points.
These above limitations as drafted, under their broadest reasonable interpretation, recite providing earned income and facilitating or pre-staging a banking transaction which are fundamental economic principles or practices. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. The authentication server, and remote device in claims 1, 11, and 17 and the memory and processing device in claim 11 and non-transitory computer-readable medium in claim 17 are just applying generic computer components to the recited abstract limitations. (Step 2A- Prong 1: YES. The claims are abstract). 
This judicial exception is not integrated into a practical application. In particular, the claims only recite an authentication server, and a remote device in claims 1, 11, and 17 and a memory and processing device in claim 11 and a non-transitory computer-readable medium in claim 17. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer component.  As such, these additional elements, when considered separately and as an ordered combination do not integrate the judicial exception/abstract idea into a “practical application” of the judicial exception because they do not impose any meaningful limit on practicing the judicial exception. The additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, See MPEP 2106.05(a, c, e, H). Therefore claims 1, 11 and 17 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO: the additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)).  Additionally, the claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions (see MPEP 2106.05(d)). See Applicant’s specification recites relevant details in at least the following sections: paragraphs [0031 & 0083 and  MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Examiner notes that the claim limitations are drawn to a business plan enhanced by common generic hardware, or rather generalized steps performed by using a computer as a tool. Accordingly, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. Thus claims 1, and 22 are not patent eligible (Step 2B: NO. The claims do not provide significantly more). 
Dependent claims 2-10, 12-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1, 7, and 14 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 2-10, 12-16, and 18-20 are directed to an abstract idea and claims 1-20 are rejected under 35 U.S.C. 101 and not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,202,250 to Palaniappan (hereinafter Palaniappan) in view of US Patent 8,990,389 to Rowe (hereinafter Rowe) in view of US Patent Publication US2013/0124410 to Kay et al. (hereinafter Kay) further in view of US Patent Publication US2013/0226799 to Raj (hereinafter Raj).
As per claim 1
Palaniappan teaches a method for providing cash access to earned but unpaid income, the method comprising:
computing at a pre-determined frequency an available balance of earned but unpaid income for a user (col. 4, line 61- col. 5, line 13 & col. 7, lines 19-24); 
receiving, at an authentication server, a login request and device information from a remote device (col. 6, lines 9-34 and col. 7, line 56-61); 
processing the device information to determine geolocation of the user (col. 6, lines 9-38);  
authenticating a response to the invoked login procedure received from the remote device to indicate one of: a successful login and an unsuccessful login (col. 6, lines 58-67);
re-computing the available balance of earned but unpaid income upon a successful login automatically, wherein the re-computing comprises checking for any previously scheduled transactions (Figure 3: 38 & 39 and col. 7, lines 19-24);
causing a display, at the remote device, of a screen depicting a list of financial services to the user (col. 7, lines 56-61 & col. 8, lines 14-30);  
receiving a transaction request, from the remote device, for access to earned but unpaid income, the transaction request comprising a request for cash access, an amount of requested funds and a deduction schedule (col. 8, lines 14-30);
receiving at least one signal from the remote device indicative of acceptance, by the user, of terms and conditions of the transaction request (col. 12, lines 38-47); Response to restriction Page 2 of 9Application No. 15/256,746 Attorney Ref.: PAYACT-0006 
Palaniappan does not specifically teach processing the device information to determine a login device type, and invoking a login procedure based at least in part on an assessed security level of the login device type.
Rowe teaches receiving, at an authentication server device information from a remote device, processing the device information to determine a login device type, invoking a login procedure based at least in part on an assessed security level of the login device type (Figure 5B and col. 10, line 34- col. 11, line 24).
Therefore it would have been obvious to modify Palaniappan to include receiving, at an authentication server device information from a remote device, processing the device information to determine a login device type, invoking a login procedure based at least in part on an assessed security level of the login device type as taught by Rowe to enhance security by combining prior art elements according to known methods.
Palaniappan does not specifically teach generating a list of a plurality of cash access points based on the received device information; causing a display, on a screen at the remote device, of the list of a plurality of cash access points; transmitting a code to a registered telephone number associated with the user; and dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points.
Kay teaches generating a list of a plurality of cash access points based on the received device information; and causing a display, on a screen at the remote device, of the list of a plurality of cash access points; (paragraphs [0045-0049] and claim 7); 
dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of a code at the respective one of the plurality of cash access points (paragraphs [0051 and 0053]).
Kay does not specifically teach transmitting a code to a registered telephone number associated with the user.
Raj teaches transmitting a code to a registered telephone number associated with the user; and dispensing cash at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points (paragraphs [0020, 0031, 0047-0048, and 0084]).
Therefore it would have been obvious to modify Palaniappan and Rowe to include generating a list of a plurality of cash access points based on the received device information; causing a display, on a screen at the remote device, of the list of a plurality of cash access points; transmitting a code to a registered telephone number associated with the user; and dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points as taught by Kay and Raj to combine prior art elements according to known methods allowing for greater access to banking platforms via mobile devices (Kay: abstract).

As per claim 11
Palaniappan teaches a system comprising: a memory; and a processing device, coupled to the memory, the processing device configured to cause the processing device to perform operations including (col. 2, lines 59-65):
computing at a pre-determined frequency an available balance of earned but unpaid income for a user (col. 4, line 61- col. 5, line 13 & col. 7, lines 19-24); 
receiving, at an authentication server, a login request and device information from a remote device (col. 6, lines 9-34 and col. 7, line 56-61); 
processing the device information to determine geolocation of the user (col. 6, lines 9-38);  
authenticating a response to the invoked login procedure received from the remote device to indicate one of: a successful login and an unsuccessful login (col. 6, lines 58-67);
re-computing the available balance of earned but unpaid income upon a successful login automatically, wherein the re-computing comprises checking for any previously scheduled transactions (Figure 3: 38 & 39 and col. 7, lines 19-24);
causing a display, at the remote device, of a screen depicting a list of financial services to the user (col. 7, lines 56-61 & col. 8, lines 14-30);  
receiving a transaction request, from the remote device, for access to earned but unpaid income, the transaction request comprising a request for cash access, an amount of requested funds and a deduction schedule (col. 8, lines 14-30);
receiving at least one signal from the remote device indicative of acceptance, by the user, of terms and conditions of the transaction request (col. 12, lines 38-47); Response to restriction Page 2 of 9Application No. 15/256,746 Attorney Ref.: PAYACT-0006 
Palaniappan does not specifically teach processing the device information to determine a login device type, and invoking a login procedure based at least in part on an assessed security level of the login device type.
Rowe teaches receiving, at an authentication server device information from a remote device, processing the device information to determine a login device type, invoking a login procedure based at least in part on an assessed security level of the login device type (Figure 5B and col. 10, line 34- col. 11, line 24).
Therefore it would have been obvious to modify Palaniappan to include receiving, at an authentication server device information from a remote device, processing the device information to determine a login device type, invoking a login procedure based at least in part on an assessed security level of the login device type as taught by Rowe to enhance security by combining prior art elements according to known methods.
Palaniappan does not specifically teach generating a list of a plurality of cash access points based on the received device information; causing a display, on a screen at the remote device, of the list of a plurality of cash access points; transmitting a code to a registered telephone number associated with the user; and dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points.
Kay teaches generating a list of a plurality of cash access points based on the received device information; and causing a display, on a screen at the remote device, of the list of a plurality of cash access points; (paragraphs [0045-0049] and claim 7); 
dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of a code at the respective one of the plurality of cash access points (paragraphs [0051 and 0053]).
Kay does not specifically teach transmitting a code to a registered telephone number associated with the user.
Raj teaches transmitting a code to a registered telephone number associated with the user; and dispensing cash at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points (paragraphs [0020, 0031, 0047-0048, and 0084]).
Therefore it would have been obvious to modify Palaniappan and Rowe to include generating a list of a plurality of cash access points based on the received device information; causing a display, on a screen at the remote device, of the list of a plurality of cash access points; transmitting a code to a registered telephone number associated with the user; and dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points as taught by Kay and Raj to combine prior art elements according to known methods allowing for greater access to banking platforms via mobile devices (Kay: abstract).

As per claim 17
Palaniappan teaches a non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising (col. 2, lines 59-65):
computing at a pre-determined frequency an available balance of earned but unpaid income for a user (col. 4, line 61- col. 5, line 13 & col. 7, lines 19-24); 
receiving, at an authentication server, a login request and device information from a remote device (col. 6, lines 9-34 and col. 7, line 56-61); 
processing the device information to determine geolocation of the user (col. 6, lines 9-38);  
authenticating a response to the invoked login procedure received from the remote device to indicate one of: a successful login and an unsuccessful login (col. 6, lines 58-67);
re-computing the available balance of earned but unpaid income upon a successful login automatically, wherein the re-computing comprises checking for any previously scheduled transactions (Figure 3: 38 & 39 and col. 7, lines 19-24);
causing a display, at the remote device, of a screen depicting a list of financial services to the user (col. 7, lines 56-61 & col. 8, lines 14-30);  
receiving a transaction request, from the remote device, for access to earned but unpaid income, the transaction request comprising a request for cash access, an amount of requested funds and a deduction schedule (col. 8, lines 14-30);
receiving at least one signal from the remote device indicative of acceptance, by the user, of terms and conditions of the transaction request (col. 12, lines 38-47); Response to restriction Page 2 of 9Application No. 15/256,746 Attorney Ref.: PAYACT-0006 
Palaniappan does not specifically teach processing the device information to determine a login device type, and invoking a login procedure based at least in part on an assessed security level of the login device type.
Rowe teaches receiving, at an authentication server device information from a remote device, processing the device information to determine a login device type, invoking a login procedure based at least in part on an assessed security level of the login device type (Figure 5B and col. 10, line 34- col. 11, line 24).
Therefore it would have been obvious to modify Palaniappan to include receiving, at an authentication server device information from a remote device, processing the device information to determine a login device type, invoking a login procedure based at least in part on an assessed security level of the login device type as taught by Rowe to enhance security by combining prior art elements according to known methods.
Palaniappan does not specifically teach generating a list of a plurality of cash access points based on the received device information; causing a display, on a screen at the remote device, of the list of a plurality of cash access points; transmitting a code to a registered telephone number associated with the user; and dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points.
Kay teaches generating a list of a plurality of cash access points based on the received device information; and causing a display, on a screen at the remote device, of the list of a plurality of cash access points; (paragraphs [0045-0049] and claim 7); 
dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of a code at the respective one of the plurality of cash access points (paragraphs [0051 and 0053]).
Kay does not specifically teach transmitting a code to a registered telephone number associated with the user.
Raj teaches transmitting a code to a registered telephone number associated with the user; and dispensing cash at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points (paragraphs [0020, 0031, 0047-0048, and 0084]).
Therefore it would have been obvious to modify Palaniappan and Rowe to include generating a list of a plurality of cash access points based on the received device information; causing a display, on a screen at the remote device, of the list of a plurality of cash access points; transmitting a code to a registered telephone number associated with the user; and dispensing cash corresponding to the amount of requested funds at one of the plurality of cash access points in response to an entry of the code at the respective one of the plurality of cash access points as taught by Kay and Raj to combine prior art elements according to known methods allowing for greater access to banking platforms via mobile devices (Kay: abstract).

As per claims 2 and 20
Palaniappan and Rowe do not specifically teach the code is set to expire after a pre-determined time period.
Raj teaches the code is set to expire after a pre-determined time period (paragraph [0025]). 
Therefore it would have been obvious to modify Palaniappan and Rowe to include the code is set to expire after a pre-determined time period as taught by Raj to combine prior art elements according to known methods for enhanced security purposes.

As per claims 3 and 12
Palaniappan and Rowe do not specifically teach receiving a request from the remote device for a resending of the code.
Raj teaches receiving a request from the remote device for a resending of the code (paragraph [0020, 0073]: If a new authentication code is generated, the old one may be replaced). Examiner notes that for a new authentication code to be generated another request must have been received.
Therefore it would have been obvious to modify Palaniappan and Rowe to include receiving a request from the remote device for a resending of the code as taught by Raj to combine prior art elements according to known methods for enhanced security purposes.

As per claims 4 and 13
Palaniappan and Rowe do not specifically teach in response to the request for the resending of the code, transmitting the code from a source number selected using a round-robin technique. 
Raj teaches in response to the request for the resending of the code, transmitting the code from a source number selected using a round-robin technique (paragraph [0025, and 0046]).
Therefore it would have been obvious to modify Palaniappan and Rowe to include in response to the request for the resending of the code, transmitting the code from a source number selected using a round-robin technique as taught by Raj to combine prior art elements according to known methods .

As per claim 5
Palaniappan teaches a user’s past history of cash access to earned but unpaid income (col. 2, lines 47-50). Palaniappan does not specifically teach wherein generating the list of the plurality of cash access points further comprises preparing a combined list of cash access points based on the geolocation of the user, a current time, and a user’s past history of cash access to earned but unpaid income.
Kay teaches wherein generating the list of the plurality of cash access points further comprises preparing a combined list of cash access points based on the geolocation of the user, a current time, and a user’s past history of cash access to earned but unpaid income (paragraph [0005, 0031: customer preferences, 0045, and 0048]). Examiner notes that Kay teaches ensuring that the functionality for that requested service is operational and utilizing customer preferences. Further Kay teaches informing the customer of the cash access points that can perform the service (abstract).
Therefore it would have been obvious to modify Palaniappan and Rowe to include wherein generating the list of the plurality of cash access points further comprises preparing a combined list of cash access points based on the geolocation of the user, a current time, and a user’s past history of cash access to earned but unpaid income as taught by Kay to combine prior art elements according to known methods to direct the customer to the best cash access point.

As per claims 6 and 16
Palaniappan and Rowe do not specifically teach the code is an alphanumeric code.
Raj teaches the code is an alphanumeric code (paragraphs [0037 and 0042]). (paragraphs [0046 and 0073])
Therefore it would have been obvious to modify Palaniappan and Rowe to include the code is an alphanumeric code as taught by Raj to combine prior art elements according to known methods.

As per claims 7 and 19
Palaniappan and Rowe do not specifically teach receiving, from the remote device, a selection of a cash access point.
Kay teaches receiving, from the remote device, a selection of a cash access point (paragraphs [0049] and claim 7).
Therefore it would have been obvious to modify Palaniappan and Rowe to include receiving, from the remote device, a selection of a cash access point as taught by Kay to combine prior art elements according to known methods allowing the user autonomy on which cash access point they desire.
 
As per claims 8 and 18
Palaniappan teaches applying rules from a rules engine where the applying rules from a rules engine comprises: checking that at least a pre-determined time has elapsed since a last date of payroll; and checking that at least a second pre-determined time has elapsed since a previous one of: a deduction file and a deduction record, has been submitted (col. 4, line 61- col. 5, line 13 and col. 8, lines 26-30). 

As per claims 9 and 14
Palaniappan does not specifically teach where device information comprises geolocation information, and at least one of: IP address and MAC address. 
Rowe teaches where device information comprises geolocation information, and at least one of: IP address and MAC address (col. 7, lines 16-25).
Therefore it would have been obvious to modify Palaniappan to include where device information comprises geolocation information, and at least one of: IP address and MAC address as taught by Rowe to combine prior art elements according to known methods of internet security.


7.	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,202,250 to Palaniappan (hereinafter Palaniappan) in view of US Patent 8,990,389 to Rowe (hereinafter Rowe) in view of US Patent Publication US2013/0124410 to Kay et al. (hereinafter Kay) in view of US Patent Publication US2013/0226799 to Raj (hereinafter Raj) further in view of US Patent 9,544,272 to Alperovitch et al. (hereinafter Alperovitch).

As per claims 10 and 15
Palaniappan and Rowe do not specifically teach where the device information comprises geolocation information of the user and an IP address, and wherein indicating a successful login at least comprises: determining that the geolocation of the user lies within a predefined geofence, and determining that the IP address lies within an allowed range. 
Alperovitch teaches where the device information comprises geolocation information of the user and an IP address, and wherein indicating a successful login at least comprises: determining that the geolocation of the user lies within a predefined geofence, and determining that the IP address lies within an allowed range (Figures 11A-C and col. 14, lines 7-45). 
Therefore it would have been obvious to modify Palaniappan and Rowe to include where the device information comprises geolocation information of the user and an IP address, and wherein indicating a successful login at least comprises: determining that the geolocation of the user lies within a predefined geofence, and determining that the IP address lies within an allowed range as taught by Alperovitch to enhance security by combining prior art elements according to known methods.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 11,354,637 to Ramachandran et al. 
US Patent Publicaiton US2004/0243515 to Kurihara et al. 
US2011/0246316 to Cincera

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 2022
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693